 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.1 Filed 12/10/20 Page 1 of 12




Counsel for Plaintiff:
Lawrence A. Fuller, Esq.
FULLER, FULLER & ASSOCIATES, P.A.
Counsel for Plaintiff
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181
(305) 891-5199
lfuller@fullerfuller.com
and
M. J. Stephen Fox, Esq. (P32456)
FOX & ASSOCIATES
2536 Red Clover Drive SE
Ada, MI 49301
(616) 676-4300
foxlawfirm@aol.com


                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

MARK FULTZ, Individually,          :
                                   :
          Plaintiff,               :
                                   :
vs.                                : Case No.
                                   :
GREAT WOLF LODGE,                  :
                                   :
          Defendant.               :           COMPLAINT
_________________________________/ :    (Injunctive Relief Demanded)
                                   :


      Plaintiff, MARK FULTZ, Individually, on his behalf and on behalf of all

other individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

sues the Defendant, GREAT WOLF LODGE (sometimes referred to as

“Defendant”), for Injunctive Relief, and attorneys’ fees, litigation expenses, and
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.2 Filed 12/10/20 Page 2 of 12




costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”).


                                      COUNT I

      1.     Plaintiff, Mark Fultz, is an individual residing in Margate, FL, in the

County of Broward.

      2.     Defendant’s property, Great Wolf Lodge, is located at 3575 U.S. 31

North S., Traverse City, MI, in Grand Traverse County.

      3.     Venue is properly located in the Western District of Michigan because

venue lies in the judicial district of the property situs. The Defendant’s property is

located in and does business within this judicial district.

      4.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has

been given original jurisdiction over actions which arise from the Defendant’s

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. See also 28 U.S.C. § 2201 and § 2202.

      5.     Plaintiff Mark Fultz is a Florida resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Mr. Fultz suffered a stroke

which resulted in paralysis, rendering the right side of his body immobile. He

ambulates by means of a manual wheelchair and occasionally is able to walk short

distances with the aid of a cane.




                                           2
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.3 Filed 12/10/20 Page 3 of 12




      6.    Mr. Fultz was raised in Michigan and has relatives, including many

cousins, his son, daughter, and grandchildren, in areas of suburban Detroit.    His

son lives and works in Ann Arbor. His daughter lives in a suburb located between

Ann Arbor and Detroit.

      7.    Mark Fultz has visited the property which forms the basis of this

lawsuit from October 11 through October 13, 2020, and has reservations to return

to the property on June 26 through June 27, 2020, to celebrate his birthday with

family members, including his grandchildren, who love the water park at the

Lodge. He wishes to avail himself of the goods and services offered to the public

at the property. The Plaintiff has encountered architectural barriers at the subject

property. The barriers to access at the property have endangered his safety.

      8.    Defendant owns, leases, leases to, or operates a place of public

accommodation as defined by the ADA and the regulations implementing the

ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying with

the obligations of the ADA.       The place of public accommodation that the

Defendant owns, operates, leases or leases to is known as Great Wolf Lodge, and is

located at 3575 U.S. 31 North S., Traverse City, MI.

      9.    Mark Fultz has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to

this property as described but not necessarily limited to the allegations in



                                         3
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.4 Filed 12/10/20 Page 4 of 12




paragraph 11 of this Complaint. Plaintiff has reasonable grounds to believe that he

will continue to be subjected to discrimination in violation of the ADA by the

Defendant. Mark Fultz desires to visit Great Wolf Lodge, not only to avail himself

of the goods and services available at the property, but to assure himself that this

property is in compliance with the ADA so that he and others similarly situated

will have full and equal enjoyment of the property without fear of discrimination.

       10.   The Defendant has discriminated against the individual Plaintiff and

members of the corporate Plaintiff organization by denying them access to, and full

and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et

seq.

       11.   The Defendant has discriminated, and is continuing to discriminate,

against the Plaintiff in violation of the ADA by failing to, inter alia, have

accessible facilities by January 26, 1992 (or January 26, 1993, if Defendant has 10

or fewer employees and gross receipts of $500,000 or less).          A preliminary

inspection of Great Wolf Lodge has shown that violations exist. These violations,

which were encountered or observed by Plaintiff, and which were verified by an

ADA expert, include but are not limited to:

       Website / Reservations

              a.    The hotel is in violation of section 302(e)(ii) by failing to
       identify and describe accessible features in the hotels guest rooms offered

                                         4
Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.5 Filed 12/10/20 Page 5 of 12




    through its reservation service in enough detail to reasonably permit
    individuals with disabilities to assess independently whether the hotels guest
    rooms meets his or her accessibility needs.

    Guest Rooms

           b.    The hotel is in violation of section 224.5 of the ADA by not
    dispersing accessible guest rooms among the various classes of guest rooms,
    and providing choices of types of guest rooms, number of beds, and other
    amenities comparable to the choices provided to other guests such as room
    size, bed size, cost, view, bathroom fixtures such as hot tubs and spas,
    smoking and nonsmoking.

           c.    The hotel is in violation of section 224.2 by not having at least
    three (3) guest rooms with Roll-in showers.

          d.     The hotel is in violation of section 224.4 of the ADA by not
    having at least seventeen (17) guest rooms with communication features for
    guests with disabilities.

          e.     The hotel is in violation of section 224.2 of the ADA by not
    having at least ten (10) guest rooms with mobility features for the disabled.

           These violations denied Plaintiff the same choice of accommodations
    as those offered to able-bodied individuals.

    Parking

          f.     The hotel is in violation of sections 208, 502 of the Guidelines
    by not providing ADA compliant parking closest to the accessible
    entrance(s).

          g.    The hotel is in violation of section 208.2.4 by not providing the
    required number of van accessible parking spaces.




                                       5
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.6 Filed 12/10/20 Page 6 of 12




            h.    The hotel is in violation of sections 206, 402 of the Guidelines
      by not having a clearly marked access route to the entrance of the hotel.

      The above violations do not provide the Plaintiff the ability to park and
access the facility safely and comfortably.


      Lobby Restroom

            i.     The hotel is in violation of section 606.5 of the Guidelines by
      having exposed pipe under the lavatory. This violation put the Plaintiff in
      jeopardy of incurring burns to his legs.

      Guest Room 167

           j.     The hotel is in violation of sections 224, 806, 608.4 of the
      Guidelines by not providing a folding seat in the existing Roll-in shower.

            k.    The hotel is in violation of section 309.4 of the Guidelines by
      having operable parts within guest rooms that require tight grasping,
      pinching, and twisting of the writs to operate.

            l.     The night stand and dresser drawers required tight pinching and
      grasping.

           The above violations prevented the Plaintiff from enjoying the guest
      room accommodations safely and independently.

      Maintenance

             m.    The accessible features of the facility are not maintained,
      creating barriers to access for the Plaintiff, as set forth herein, in violation of
      28 CFR §36.211.


      12.   The discriminatory violations described in paragraph 11 are not an

exclusive list of the Defendant’s ADA violations. Plaintiff requires the inspection

                                           6
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.7 Filed 12/10/20 Page 7 of 12




of the Defendant’s place of public accommodation in order to photograph and

measure all of the discriminatory acts violating the ADA and all of the barriers to

access. The individual Plaintiff, the members of the Plaintiff group, and all other

individuals similarly situated, have been denied access to, and have been denied

the benefits of services, programs and activities of the Defendant’s buildings and

its facilities, and have otherwise been discriminated against and damaged by the

Defendant because of the Defendant’s ADA violations, as set forth above. The

individual Plaintiff, the members of the Plaintiff group and all others similarly

situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant’s

place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

      13.    Defendant has discriminated against the Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or

commercial facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et

seq. Furthermore, the Defendant continus to discriminate against the Plaintiff, and

all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all



                                         7
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.8 Filed 12/10/20 Page 8 of 12




offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be

necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because

of the absence of auxiliary aids and services.

      14.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Plaintiff has retained the undersigned counsel and is entitled to recover

attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

      15.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its place of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); in the alternative, if there has been an alteration to Defendant’s place of

public accommodation since January 26, 1992, then the Defendant is required to

ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

facility is one which was designed and constructed for first occupancy subsequent

to January 26, 1992, as defined in 28 CFR 36.401, then the Defendant’s facility




                                          8
 Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.9 Filed 12/10/20 Page 9 of 12




must be readily accessible to and useable by individuals with disabilities as defined

by the ADA.

      16.     Notice to Defendant is not required as a result of the Defendant’s

failure to cure the violations by January 26, 1992 (or January 26, 1993, if

Defendant has 10 or fewer employees and gross receipts of $500,000 or less). All

other conditions precedent have been met by Plaintiff or waived by the Defendant.

      17.     Plaintiff is without adequate remedy at law and is suffering

irreparable harm. Considering the balance of hardships between the Plaintiff

and Defendant, a remedy in equity is warranted. Furthermore, the public

interest would not be disserved by a permanent injunction.

      18.     Plaintiff has retained the undersigned counsel and is entitled to

recover attorney's fees, costs and litigation expenses from the Defendant

pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505 .

      19.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority

to grant Plaintiff Injunctive Relief, including an order to require the Defendant to

alter Great Wolf Lodge to make those facilities readily accessible and useable to

the Plaintiff and all other persons with disabilities as defined by the ADA; or by

closing the facility until such time as the Defendant cures its violations of the

ADA. The Order shall further require the Defendant to maintain the required




                                         9
Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.10 Filed 12/10/20 Page 10 of 12




assessable features on an ongoing basis, and to require the institution of a policy

that requires Defendant to maintain its accessible features.


      WHEREFORE, Plaintiff respectfully requests:
             a.    The Court issue a Declaratory Judgment that determines that

      the Defendant at the commencement of the subject lawsuit is in violation of

      Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


             b.    Injunctive relief against the Defendant including an order to

      make all readily achievable alterations to the facility; or to make such

      facility readily accessible to and usable by individuals with disabilities to the

      extent required by the ADA; and to require the Defendant to make

      reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities,

      privileges, advantages or accommodations to individuals with disabilities;

      and by failing to take such stops that may be necessary to ensure that no

      individual with a disability is excluded, denied services, segregated or

      otherwise treated differently than other individuals because of the absence of

      auxiliary aids and services.

             c.    An award of attorney’s fees, costs and litigation expenses

      pursuant to 42 U.S.C. § 12205.



                                          10
Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.11 Filed 12/10/20 Page 11 of 12




             d.     Such other relief as the Court deems just and proper, and/or is

      allowable under Title III of the Americans with Disabilities Act.

                                     COUNT II

                     VIOLATION OF MICHIGAN
            PERSONS WITH DISABILITIES CIVIL RIGHTS ACT
                       M.C.L. § 37.1301, et seq.

      19.    Plaintiff restates the allegations of Paragraphs 1 through 18 as if fully
rewritten herein.
      20.    The subject property is a "place of public accommodation" pursuant
to M.C.L. §37.1301(a).
      21.    Defendant committed an unlawful act pursuant to M.C.L §37.1302(a)
by denying Plaintiff full enjoyment of its goods, services, accommodations,
advantages, facilities, or privileges by failing to provide equal access to people
with mobility impairments.
      22.    Pursuant to M.C.L §37.1606, Plaintiff is entitled to compensatory
damages, and attorneys’ fees and costs, in an amount to be determined at trial, as
well as issuance of an injunction requiring Defendant to allow full and equal
enjoyment of its goods, services, facilities, privileges, and advantages to disabled
persons.

      WHEREFORE, Plaintiff demands:
      a.     Compensatory damages, attorney’s fees, expert fees, and costs, in an
amount to be determined at trial; and
      b.     Issuance of an injunction requiring Defendant to allow full and equal
enjoyment of the goods, services, facilities, privileges, and advantages to disabled
persons.



                                          11
Case 1:20-cv-01190-HYJ-PJG ECF No. 1, PageID.12 Filed 12/10/20 Page 12 of 12




                                   Respectfully submitted,
Dated: December 8, 2020

                                   /s/ M. J. Stephen Fox
                                   M. J. Stephen Fox, Esq. (P32456)
                                   FOX & ASSOCIATES
                                   2536 Red Clover Drive SE
                                   Ada, MI 49301
                                   (616) 676-4300
                                   foxlawfirm@aol.com
                                   and
                                   Lawrence A. Fuller, Esq.
                                   FULLER, FULLER & ASSOCIATES, P.A.
                                   12000 Biscayne Blvd., Suite 502
                                   North Miami, FL 33181
                                   (305) 891-5199
                                   (305) 893-9505 - Facsimile
                                   lfuller@fullerfuller.com

                                   Attorneys for Plaintiff




                                     12
